Warner, J.
It appears from the record in this case, that, in September, 1863, Sales obtained a judgment against Boyd upon a note given to him before the war, that a ft. fa. issued thereon, and was placed in the hands of the sheriff for collection, that whilst saidyi./a. was in the hands of the sheriff, and before any levy was made on the defendant’s property, he paid the full amount due thereon to the sheriff in Confederate money, the only currency then in circulation, but which had greatly depreciated in value as compared with gold; that the sheriff received the currency so paid by the defendant, and entered the ft. fa. satisfied. It also appears from the record, that when Sales instituted his suit upon the note against Boyd, the latter instituted suits upon notes held by him, given before the war, and collected the same in Confederate currency for the express purpose of paying off Sales’ demand, and that it was paid in currency so collected by him for that purpose. Upon this statement of facts, the Court below ordered the entry of satisfaction made by the sheriff on Sales’ ft. fa., to be cancelled, and the ft. fa. to proceed to collect the amount due thereon out of Boyd’s property. This decision of the Court is assigned for error here.
The plaintiff, Sales, had invoked the process of law to collect his debt, obtained judgment, and the execution which issued thereon had been placed in the sheriff’s hands, who was the authorized agent of the law, to collect the same. The defendant paid the amount due thereon to that agent, in the only circulating medium in the country at that time, and which he had collected on debts due to him before the war, for that express purpose. There was no notice given to the sheriff not to receive Confederate currency, nor to the defendant that such currency would not be received in payment of the debt. In accordance with the ruling of this Court in King vs. King, (37 Ga. R., 205,) when a party plaintiff desired to protect himself against receiving Confederate money, the common currency of the country, it was his duty to give notice to the collecting officers, or to the party, that he would *75not receive such currency in payment of his demand. So, in this case, if the plaintiff did not expect, or desire, to receive Confederate currency in payment of his debt, it was his duty to have notified the collecting officer not to receive it, or to have notified the defendant that he would not receive that currency in payment thereof.
It is said this is a hard case upon the plaintiff, and so it is, but on the other hand, if the defendant is required to pay the execution again in good money, it will be equally hard upon him, according to the statement of facts contained in the record. Inasmuch as the plaintiff did not think proper to protect himself by giving notiee not to receive Confederate currency at the time the payment was made, this Court cannot protect him under the general rule heretofore adopted in relation to that question. So far as the record shows, the defendant acted in good faith in making the payment to the sheriff in the same currency which he had collected on debts due him before the war, and in our judgment he is entitled to the benefit of the general rule heretofore adopted by this Court in such cases between citizens of this State. Let the judgment of the Court below be reversed.